COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  SHOLOMO DAVID,                                 §              No. 08-18-00059-CR

                            Appellant,           §                 Appeal from the

  v.                                             §                41st District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 20160D05398)

                                                 §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until August 24, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza the State’s attorney, prepare the State’s

brief and forward the same to this Court on or before August 24, 2019.


       IT IS SO ORDERED this 10th day of July, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.